Citation Nr: 1132356	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-38 017A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1970 to April 1972 in the Army and from June 15, 1972 to March 14, 1973 in the Marine Corps.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO found that no new and material evidence had been submitted to reopen a claim for PTSD, to include a claim for anxiety disorder.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  As the record contains various different mental illness diagnoses, the Board will adjudicate the claims for service connection for a psychiatric disability and PTSD in accordance with Clemons.  

The issue of entitlement to service connection for a psychiatric disability, including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A January 2002 RO decision denied service connection for PTSD, the Veteran did not file a notice of disagreement, and the January 2002 decision became final.  

2.  Evidence received since the January 2002 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The RO's January 2002 decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2001).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a right shoulder disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The procedural history of the Veteran's claim shows that he initially filed a claim for service connection for PTSD in October 2001.  In January 2002, the RO denied this claim because the Veteran did not have a stressor and did not have a diagnosis of PTSD.  The Veteran did not file a notice of disagreement with this claim and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2001).  In June 2005, the Veteran filed a claim for service connection to reopen his claim for PTSD and anxiety.  In November 2005, the RO found there was no new and material evidence to reopen a claim for "PTSD, to include claim for anxiety disorder."  For the PTSD claim, there was still no stressor.  For the anxiety claim, there was no nexus to service.  

Prior to the January 2002 RO decision, the evidence in the file consisted of: service treatment records, VA records, a May 2000 Board hearing transcript, some personnel records, and the Veteran's statements.  

After the January 2002 RO decision, the evidence in the file included: the Veteran's statements and VA records.  In particular, an August 2004 VA record shows a diagnosis of PTSD; this was lacking for the Veteran's claim when it was denied in January 2002.  After this record, other records showed diagnoses of PTSD or PTSD by history.  

The Board finds that new and material evidence has been received because when the claim was denied in January 2002 there was no diagnosis of PTSD in the file.  Since that time, the Veteran has been diagnosed with PTSD and this evidence is new and material.  38 C.F.R. § 3.156(a).  The Board must reopen the claim, as this situation is analogous to Shade, 24 Vet. App. 110.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disability, including PTSD; the claim is reopened, and to this extent, the appeal is allowed.  


REMAND

There are several theories in this case: that the Veteran has PTSD due to his service; that he has anxiety due to his service; and that he has a psychiatric disability due to his service-connected skin disabilities (tinea curis at groin and perianal area; pseudofolliculitis barbae on the face and neck; and tinea unguium of both big toenails, previously diagnosed as onychomycosis of toenails).  

The Veteran never reported any stressors from service when receiving mental health treatment until 2004; at a May 2000 Board hearing (for a pension claim and claim for service connection for a fistula) the Veteran said he went to a psychiatrist and was being treated for a mental problem.  (Transcript, p 6.)  Mental health records from December 2000 to February 2004 do not show a diagnosis for PTSD, but instead show diagnoses of adjustment disorder (at times with depression and anxiety) and general anxiety disorder.  These records also show the Veteran never mentioned any stressor from service.  

In an August 2001 VA psychiatry record, the Veteran stated he was not getting enough money from his disability payments.  He worried about his multiple medical problems and about being homeless.  He said he had mood swings and PTSD.  "He can't give me much info about what he might have PTSD from except that they got him out of the military."  He then mentioned his rashes and past surgery for an anal fistula.  He said all of his problems, medical and the military took a toll on him.  The impression was generalized anxiety disorder.  

The first diagnosis of PTSD was in an August 2004 VA medical record, which noted the Veteran was applying for disability:  

Patient reports (sic) has had depression and anxiety for yeays (sic),also (sic) that he went to a mission in Greece in 1971, friends got killed there etc.? (sic) has had bad dreams, nightmares and images about it, where he tried to forget about it, unable to do so.  

The new impression was now general anxiety disorder (GAD) and PTSD.  He still had financial problems pending disability.  

The Veteran's stressor is that fellow soldiers in service were killed in an accident.  The Veteran was not present at the time.  A June 2011 VA psychiatry record states the Veteran missed a ride to the beach and the soldiers who went were killed in a car wreck.  "He feels poorly for that."  

Service treatment records do show the Veteran was admitted for psychiatric evaluation in service.  September and October 1971 records showed the Veteran reported having emotional difficulties and a history of drug abuse while on assignment in Greece.  In a Landstuhl record, the diagnosis was: "acute situational reaction, moderate, manifested by anxiety, depression, excessive drinking and poor impulse control."  There is no mention of any car accident or friends being killed in these records.  

The Veteran separated from the Army in April 1972 and enlisted in the Marine Corps in June 1972.  The February 1972 report of medical examination at separation showed a clinical evaluation was normal at separation.  A profile for the same month showed only that he had a shaving rash.  A May 1972 report of medical examination for enlistment in the Marine Corps was normal, except for a few scars.  A March 1973 report of medical examination for separation showed that a clinical evaluation for discharge was normal except for facial rash and scars.  

The Veteran also claims that he has psychiatric disability secondary to his service-connected skin disability.  A February 2011 VA psychiatry record shows the Veteran met with a different doctor than his normal psychiatrist.  The Veteran explained to doctor that when he was in the Marines, he got a rash.  He felt he was discharged due to his rash, which was still present but less severe.  It was noted he was preoccupied with explaining his rash and how this was possibly caused by radiation exposure.  The doctor then stated: "This somatization experience of a rash lasting for 40 years suggests a psychophysiologic skin reaction."  It was recommended that the Veteran continue in talk therapy.  

On remand, the Veteran should receive a VA examination to determine nature and etiology of any psychiatric disabilities, and opine whether any of these disabilities are related to service.  The examiner should also state whether any psychiatric disability is related to a service-connected skin disability, in particular, the service-connected pseudofolliculitis barbae on the face and neck.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD or any psychiatric disability are met.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  

The examiner should note the records cited above, including: 
* September and October 1971 service treatment records showing a mental health evaluation;
* a February 1972 separation examination for the Army and a March 1973 separation examination for the Marine Corps;
* an August 2001 VA psychiatry record showing a diagnosis of general anxiety disorder;
* an August 2004 VA medical record showing a diagnosis of PTSD; and 
* February and June 2011 VA psychiatry records.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

If any psychiatric disability is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service or whether it is secondary to the Veteran's service connected skin disabilities.  

The examination report should include the complete rationale for all opinions expressed.  

2. Readjudicate the claim for service connection for a psychiatric disability, to include PTSD, anxiety, and a mood disorder secondary to service-connected skin disabilities.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


